DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 11/22/2021.  Claims 7, 15, & 19 are canceled by Applicant.  Claims 21-23 are newly presented.  Claims 1-6, 8-14, 16-18, & 20-23 are pending.  Claims 2-3, 5-6, 11-14, 16-18, & 20 were previously withdrawn from consideration.

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 5/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/27/2021 is withdrawn.  Claims 2-3, 5-6, 11-14, 16-18, & 20, directed to non-elected species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,519,866 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeanine Gasper on 3/1/2022.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, at line 8, before “and ramped teeth”, delete “end,”, insert - - end - -.

In claim 1, at line 12, after “the second end”, insert - - of the output shaft - -.

In claim 1, at line 15, after “the ramped teeth”, insert - - of each of the drive shaft and the output shaft - -.

In claim 1, at line 18, before “connector”, insert - - first - -.

In claim 1, at line 21, after “shaft via the”, insert - - first - -.

In claim 1, at line 21, after “transmitted the”, insert - - first - -.

In claim 1, at line 23, after “transmitted the”, insert - - first - -.

In claim 2, at line 2, after “end of the”, insert - - body of the first - -.

In claim 3, at line 1, after “end of the”, insert - - body of the first - -.

In claim 4, at line 2, after “shaft and on the”, insert - - first - -.

In claim 4, at line 4, after “and the”, insert - - first - -.

In claim 6, at line 1, after “end of the”, insert - - body of the first - -.

In claim 9, at line 1, after “wherein the”, insert - - first - -.

In claim 10, at line 1, after “end of the”, insert - - body of the first - -.



In claim 12, at line 2, after “shaft and on the”, insert - - first - -.

In claim 12, at line 4, after “and the”, insert - - first - -.

In claim 13, at line 2, after “ramped”, delete “teeth,”, insert - - teeth of the output shaft, - -.

In claim 14, at line 2, after “ramped teeth”, insert - - of the output shaft - -.

In claim 16, at line 1, after “wherein the”, insert - - first - -.

In claim 18, at lines 2-3, after “configured to restrict”, delete “axially outward”, insert - - axial - -.

In claim 22, at line 1, after “end of the”, insert - - body of the first - -.

In claim 23, at line 4, after “the”, insert - - first - -.


Reasons for Allowance

Claims 1-6, 8-14, 16-18, & 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, all previous rejections have been obviated by Applicant’s amendments to the claims and the terminal disclaimer filed 11/22/2021.  For a detailed discussion of the reasons for allowance in view of the closest prior art, see the “Examiner Comment” section of the non-final Office action mailed 9/2/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741